Title: To George Washington from George Clinton, 8 April 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Pokeepsie 8th April 1781.
                        
                        I thank your Excellency for the Intelligence communicated by your private Letter of Yesterday Afternoon—There
                            is a Party of six or Seven daring Fellows from the Enemy now in this Part of the Country who have plundered the Houses of
                            two or three of our public Officers; whether they have any Thing farther in View I am not able to determine—I have been
                            for some Time passt out of the Way of getting any secret Information from within the Enemy’s Lines—Last year I had Reason
                            to believe that Parties were imployed to take off some of our principal Officers & I do not think the present
                            Intelligence improbable expecially as it respects your Excellency. I am with the highest Esteem
                            & Respect Your Most Obedt Servt
                        
                            Geo. Clinton
                        
                    